Exhibit 10.8: Non-Employee Director Compensation
Cash Compensation
Annual Retainer
Each non-employee director is entitled to receive the annual retainer
compensation listed below. The 2011 annual retainer compensation amounts to 85%
of the 2009 level of annual retainer compensation, which the Board temporarily
reduced beginning in 2010, in light of economic conditions and corporate
performance.

              2011 Level     (85% of 2009 Level)
Service as Director
  $ 7,650  
Service as Chairman of the Board*
  $ 7,650  
Service as Audit Committee Chairman*
  $ 2,975  
Service as Loan Committee Chairman*
  $ 2,975  
Service as Compensation Committee Chairman*
  $ 2,975  

 

*   Chairman fees are in addition to the annual retainer and monthly fees
received by all non-employee directors.

The annual retainer fees and chairman fees are paid on an annual basis in
January of the year to which the fee applies.
Monthly Fees
Each non-employee director is entitled to receive monthly compensation of $850.
As with the annual retainer compensation discussed above, in light of economic
conditions and corporate performance, effective February 1, 2010, the Board of
Directors temporarily reduced the monthly compensation to 85% of the 2009 level
of monthly compensation of $1,000 per director.
Equity Compensation
Each non-employee director is also eligible to receive non-qualified stock
option awards pursuant to the Alliance Bankshares Corporation 2007 Incentive
Stock Plan in the discretion of the Compensation Committee.

 